Citation Nr: 0911128	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active military service from September 1967 
to September 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2003 RO rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2006.

The Board remanded the issue on appeal to the RO via the 
Appeals Management Center (AMC) in November 2006.  



FINDING OF FACT

The Veteran's currently diagnosed PTSD is shown as likely as 
not to be related to the Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

During the appeal, the Veteran asserted that his in-service 
stressors were constant sniper, mortar, and rocket attacks on 
the ammunition dump that caused him to fear for his life.  
The Board notes that the Veteran does have a current 
diagnosis of PTSD as evidenced by the VA examination in 
January 2004.  The Veteran's diagnosis states that his PTSD 
is due to military service.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The following stressors were compiled 
after careful review of the Veteran's statements, VA 
examinations, and VA treatment notes.  

The Veteran testified during his July 2006 Board hearing that 
his military occupational specialty (MOS) was that of an 
ammunition specialist and an ammunition helper.  The Board 
notes that the Veteran's DD 214 corroborates this 
information.  He testified that his duties consisted of 
storing and distribution of ammunition.  The Veteran further 
stated, in his May 2003 statement, that while stationed at 
the base he experienced sniper fire daily and mortar and 
rocket attacks many times.  He further asserted that he was 
nervous when handling the ammunition because he feared 
attacks from the enemy on the ammunition storage area.

The Veteran is shown to have served on active duty in the 
Republic of Vietnam.  The Board to this extent must emphasize 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy. See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

In this case, AMC contacted the National Archives and Records 
Administration (NARA) for unit histories, morning reports, 
and operating lessons learned (OR/LL) to verify the Veteran's 
stressors.   NARA stated that the records they have for the 
Veteran's 174th Ordnance Detachment do not cover the time 
period of his active service.  However, the service personnel 
records do establish that the Veteran served in the Republic 
of Vietnam during the Counteroffensive Phase V and that his 
MOS was that of an ammunition renovation helper.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed. Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f).  
Corroboration of every detail of a claimed stressor, 
including personal involvement, is not required; rather, a 
veteran needs only to submit independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Board notes that the Veteran's MOS is likely to have 
subjected him to sniper and mortar attacks since ammunition 
dumps were often targets of enemy attacks during the Vietnam 
War.  Additionally, the Board finds that it is likely that 
the Veteran was in fear for his life while stationed in the 
ammunition dump.

The Board finds that the Veteran's lay statement in 
consideration of his MOS and service during the Counter 
Offensive is credible evidence of an in-service stressor.  
Therefore the Board finds that resolving all reasonable doubt 
in his favor there is enough credible supporting evidence 
corroborating the Veteran's alleged stressors.

Under these circumstances, since the Veteran's in-service 
stressors have been identified as being of sufficient 
severity to support his diagnosis of PTSD and the Veteran has 
a diagnosis and nexus opinion the Board finds the service 
connection for PTSD is warranted.

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others, and (2) "the person's response must have involved 
intense fear, helplessness, or horror."  Cohen v. Brown, 10 
Vet. App. 128, 141 (1997), quoting DSM-IV.  

The Board accordingly finds that the Veteran's in-service 
stressor meets these criteria as supports the current 
diagnosis of PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted in this 
case.


ORDER

Service connection for PTSD is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


